PER CURIAM.
We affirm Belton Hargrove’s judgment and sentence. We remand for correction of the written judgment.
As to count one of the information, the trial court orally adjudicated Hargrove guilty of possession of methamphetamine, a third-degree felony, which was consistent with the jury verdict. However, the written judgment reflects that Hargrove was adjudicated guilty of possession of methamphetamine with intent to sell, a second-degree felony. Although the parties did not raise this issue, we remand this case to the trial court for correction of the written judgment to conform to the oral pronouncement. See Maynard v. State, 525 So.2d 1022 (Fla. 2d DCA 1988).
SCHOONOVER, A.C.J., and HALL and PARKER, JJ., concur.